      Case 1:19-cv-00545-JHR-JFR Document 59-2 Filed 07/07/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

 KYLE BEEBE                                    §   Civil Action No. 1:19-cv-00545-JHR-JFR
 Plaintiff,                                    §
                                               §   JURY TRIAL REQUESTED
 v.                                            §
                                               §
 JOHN TODD                                     §
 Defendant.                                    §


      ORDER ON DEFENDANT’S MOTION TO STRIKE PLAINTIFF’S AMENDED
       RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


       On this day, the Court considered Defendant, John Todd’s, Motion to Strike Plaintiff’s

Amended Response to Defendant’s Motion for Summary Judgment. After considering the

briefing, evidence, and arguments of counsel, the Court has determined that Defendant’s Motion

to Strike Plaintiff’s Amended Response to Defendant’s Motion for Summary Judgment should be

GRANTED.

       Signed this, the ____ day of ____________, 2020



                                           ________________________________________
                                           THE HONORABLE JERRY H. RITTER
